 1                                 UNITED STATES BANKRUPTCY COURT
 2                  NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
 3

 4   In re                                                Case No. 21-40363
 5   CALIFORNIA-NEVADA METHODIST                          Chapter 11
     HOMES,1
 6
                                                          REQUEST TO RECEIVE NOTICE OF
 7
                       Debtor.                            ELECTRONIC FILING (NEF)

 8

 9           Please take notice that Stretto, as proposed Claims and Noticing Agent for the
     above-referenced Debtor, requests that NEFs be provided to aw01@ecfcbis.com and
10   pacerpleadings@stretto.com in separate emails (one email for each filed document) for
11
     the following Bankruptcy Case:

12                         Bankruptcy Case                           Case Number
                           California-Nevada Methodist Homes           21-40363
13

14         Please take further notice that Stretto requests that NEFs be provided for any
     Adversary Proceedings that may be associated to the Debtors in the future.
15

16
     Dated: March 16, 2021                                         /s/ Sheryl Betance
17                                                                 Sheryl Betance
                                                                   Stretto
18                                                                 410 Exchange, Suite 100
19                                                                 Irvine, CA 92602
                                                                   855-395-9878
20                                                                 Sheryl.Betance@stretto.com
21

22

23

24

25

26

27

28
     ________________________________
     1
       The last four digits of the Debtor’s federal tax identification number is 2411. The mailing address
     for the Debtor is 1850 Alice Street, Oakland, CA 94612.

     Case: 21-40363           Doc# 16   Filed: 03/16/21   Entered: 03/16/21 21:24:55        Page 1 of 1
